UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ALBERT THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge.   (3:01-cr-00084-MR-1; 3:01-cr-00135-MR-2; 3:10-
cr-00187-MR-1)


Submitted:   April 28, 2011                   Decided:   May 19, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Coulter, COULTER & THOMPSON, Charlotte, North Carolina,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Albert Thompson appeals the sentence he received

after     the     district       court   revoked       his     supervised      release.

Thompson    admitted       four    charged     violations       at    the     revocation

hearing.        The district court imposed a sentence of nine months’

imprisonment to be followed by a new twenty-seven-month term of

supervised       release.        Thompson’s      attorney      has    filed     a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

two     issues     but   stating     that,     in      his   view,     there       are     no

meritorious issues for appeal.                   Thompson was informed of his

right to file a pro se supplemental brief, but has not filed a

brief.    We affirm.

            First, Thompson argues that the district court erred

in    finding     that   revocation      was     mandatory.          Under    18    U.S.C.

§ 3583(g) (2006), revocation of supervised release is mandatory

when a defendant on supervised release possesses a firearm or a

controlled substance or refuses to comply with drug testing.

Thompson admitted that he failed to comply with drug testing.

Although     the     district      court     could      have    revoked       Thompson’s

supervised       release    on    this   basis    earlier,      the    fact    that       the

court    instead     continued      Thompson      on    supervised      release          with

modifications, as requested by the probation officer, does not

establish that the court had discretion to ignore § 3583(g)’s

requirement for mandatory revocation when the probation officer

                                           2
petitioned the court for revocation.                  The court did not err in

finding that revocation was mandatory.

             Next, Thompson argues that his nine-month sentence was

an   abuse    of   discretion      and   that        the   court    erred    in     not

considering    a   sentence    below     the    range.      Generally,       we    will

affirm a sentence imposed after revocation of supervised release

if it is within the governing statutory range and is not plainly

unreasonable.      United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006).      The nine-month sentence was within the Chapter

7 Guidelines range and is thus presumptively reasonable.                       United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                          Thompson

has not rebutted the presumption.                The court had authority to

impose a new term of supervised release under § 3583(h) as long

as the new term did not exceed thirty-six months less the nine-

month term of imprisonment imposed upon revocation.                      The court

complied with this requirement.

             Accordingly,     we   affirm      the    sentence     imposed    by    the

district court.     In accordance with Anders, we have reviewed the

entire record for any meritorious issues and have found none.

This court requires that counsel inform Thompson, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If Thompson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                         3
representation.      Counsel’s motion must state that a copy thereof

was served on Thompson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4